DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-16 objected to because of the following informalities:  
Claim 1 states “output the augmented audio input via a first speaker” which would better be stated as “output the augmented audio via a first speaker” since the augmented audio is not input from the first occupant.  
Claims 12 and 16 are objected in an analogous manner.
Claims 2-11 and 13-15 are objected as inheriting the problems as above.

Claim 16 states “the processor is eye-tracking the second vehicle occupant” which would better be stated as “the processor eye-tracking the second vehicle occupant”.   

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 states “to determine from… whether the first vehicle occupant is directing attention to the second vehicle occupant”, which is unclear.  It is unclear if this is the same determination made in claim 1 or different  one.  
Claim 4 is rejected in an analogous manner.  
Claim 3 states “to determine from specific face expressions and/or lip movements of the first vehicle occupant for at least the specified duration of time”, which is unclear.  It is unclear how this duration is measured in this context.  It is unclear if this intended do mean during same timeframe as the determination of claim 1 or just the same duration as stated.  Perhaps “wherein determining whether the first vehicle occupant is directing attention to the second vehicle occupant is further based on the  processor being configured for face and/or lip recognition of the first vehicle occupant to determine from specific face expressions and/or lip movements of the first vehicle occupant.” could be used.
Claim 4 is rejected in an analogous manner.  

Claim 16 recites the limitation "the image capturing device" in the second indent.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second vehicle occupant " in the second indent.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first vehicle occupant" in the fourth indent.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the specified duration of time" in the fourth indent.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1, 2, 5-15 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 3, 4, and 16 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, none of the closest prior art, such as Endo et al. (US 20200114834 A1) and Hwang et al. (US 20190324279 A1), expressly teaches or reasonably suggests, “an audio communication method for communication between vehicle occupants in a vehicle, the method comprising: 
… 
determining, by the processor, whether the first vehicle occupant is directing attention to a second vehicle occupant from eye movement of the first vehicle occupant, the processor is eye-tracking the first vehicle occupant to determine whether the first vehicle occupant is directing attention to the second vehicle occupant based on whether the eye movement of the first vehicle occupant comprises focusing of the first vehicle occupant's eyes on the second vehicle occupant for at least a specified duration of time, 
…
activating, by an audio communication controller, an audio augmentation of the received audio input from the first microphone and 
outputting, by a first speaker associated to the second vehicle occupant, the augmented audio input from the first vehicle occupant“, in combination with the rest of the limitations of the claim, in a manner as claimed.
Independent claims 1 and 16 would be allowed for the same reasons as claim 12.
Dependent claims 2-11 and 13-15 would be allowed because they contain all the limitations of their independent claim as above.


Response to Arguments
Applicant's arguments filed June 27th, 2022 have been fully considered but they are not fully persuasive. 
Applicant’s amendments have overcome the previous drawing objections.
In general applicant’s amendments have brought about new claim objections and rejections under 35 USC 112(b) as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654 

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654